Exhibit 10.17

COLLATERAL PLEDGE AGREEMENT

1. As collateral security for the payment of any and all indebtedness
(principal, interest, fees, collection costs and expenses and other amounts),
liabilities and obligations of the undersigned, COAST BANK OF FLORIDA, a Florida
banking corporation (“Debtor”), to FIRST BANK, a Missouri banking corporation
(“Secured Party”), evidenced by or arising under the Revolving Credit Note dated
the date hereof, executed by Debtor, and payable to the order of Secured Party
in the principal amount of up to $75,000,000.00 (the “Revolving Credit Note”;
all capitalized terms herein not otherwise defined shall have the same meanings
as ascribed to them in the Revolving Credit Note), of every kind and character,
now existing or hereafter arising (collectively, the “Secured Obligations”),
Debtor hereby pledges, assigns and delivers to Secured Party and grants Secured
Party a security interest in and general lien upon all of Debtor’s now owned
and/or hereafter acquired or arising right, title and interest in, to and under
the following: (a) the promissory notes payable to the order of Debtor which are
described on Exhibit A attached hereto and incorporated herein by reference (as
the same may from time to time be amended, modified, extended, renewed, restated
or replaced, individually, a “Pledged Note”, and collectively, the “Pledged
Notes”), together with (i) any and all rights to payment under or in respect of
the Pledged Notes and any and all other rights, powers, privileges, authorities,
remedies and other benefits Debtor has or may have or be entitled to under or in
respect of the Pledged Notes, including, without limitation, all right, power,
privilege, authority, remedy and benefit (A) to enforce the due and prompt
performance by the maker(s) on the Pledged Notes of each and every covenant,
condition and stipulation contained in the Pledged Notes, (B) to institute any
suit, action or other proceeding at law or in equity, (C) to enforce any right,
remedy or benefit Debtor has or may have or be entitled to under or in respect
of the Pledged Notes, (D) to make all waivers and agreements and to give all
notices, consents and releases under or in respect of the Pledged Notes, (E) to
take all action upon the happening of any default giving rise to a right or
remedy in favor of Debtor under or in respect of the Pledged Notes, (F) to take
all action necessary or appropriate to cure any default or alleged default by
Debtor under or in respect of the Pledged Notes and (G) to do any and all things
whatsoever which Debtor is or may become entitled to do under or in respect of
the Pledged Notes and (ii) all income, revenues and profits from, on or in
respect of the Pledged Notes, including, without limitation, all principal,
interest and other payments thereon or with respect thereto, (b) all mortgage
deeds, mortgages and/or deeds of trust in favor of Debtor or a trustee for
Debtor which secure the payment of any or all of the Pledged Notes, including,
without limitation, those certain mortgage deeds, mortgages and/or deeds of
trust in favor of Debtor or a trustee for Debtor listed on Exhibit A attached
hereto and incorporated herein by reference (as the same may from time to time
be amended, modified, extended, renewed, restated or replaced, individually, a
“Pledged Mortgage” and collectively, the Pledged Mortgages”), together with
(i) any and all rights to payment under or in respect of the Pledged Mortgages
and any and all other rights, powers, privileges, authorities, remedies and
other benefits Debtor has or may have or be entitled to under or in respect of
the Pledged Mortgages, including, without limitation, all right, power,
privilege, authority, remedy and benefit (A) to enforce the due and prompt
performance by the mortgagor(s) of the Pledged Mortgages of each and every
covenant, condition and stipulation contained in the Pledged Mortgages, (B) to
institute any suit, action or other proceeding at law or in equity, (C) to
enforce any right, remedy or benefit Debtor has or may have or be entitled to
under or in respect of the Pledged Mortgages, (D) to make all waivers and
agreements and to give all notices, consents and releases under or in respect of
the Pledged Mortgages, (E) to take all action upon the happening of any default
giving rise to a right or remedy in favor of Debtor under or in respect of the
Pledged Mortgages, (F) to take all action necessary or appropriate to cure any
default or alleged default by Debtor under or in respect of the Pledged
Mortgages and (G) to do any and all things whatsoever which Debtor is or may
become entitled to do under or in respect of the Pledged Mortgages and (ii) all
income, revenues and profits from, on or in respect of the Pledged Mortgages,
including, without limitation, all principal, interest and other payments
thereon or with respect thereto; (c) all security interests, mortgages and/or
other liens on personal or real property securing any of the Pledged Notes
and/or any of the Pledged Mortgages; (d) all supporting obligations for any of
the Pledged Notes and/or any of the Pledged Mortgages; and (e) all cash and
non-cash proceeds of any of the foregoing (collectively, the “Collateral”).
Secured Party hereby acknowledges and agrees that it will not exercise any of
the rights set forth above comprising a part of the Collateral unless and until
an Event of Default under this Collateral Pledge Agreement (this “Agreement”)has
occurred and is continuing.

2. Prior to or contemporaneously with the execution of this Agreement (with
respect to each of the Pledged Notes listed on Exhibit A attached hereto and
incorporated herein by reference) and contemporaneously with the pledge of any
additional Pledged Notes by Debtor to Secured Party, Debtor shall endorse each
of the Pledged Notes “PAY TO THE ORDER OF FIRST BANK WITHOUT RECOURSE” and
deliver the originals of each of the Pledged Notes and each of the Pledged
Mortgages to Secured Party. Notwithstanding the endorsement language described
in the previous sentence, Debtor acknowledges and agrees that it remains liable
and responsible for the payment and performance of the Secured Obligations and
the other obligations of Debtor described herein.



--------------------------------------------------------------------------------

3. Upon the occurrence of an Event of Default, Debtor shall upon Secured Party’s
request, direct all maker(s) on each of the Pledged Notes and all mortgagor(s)
on any of the Pledged Mortgages to remit or deposit all payments on or with
respect to the Pledged Notes and/or the Pledged Mortgages directly to a lockbox
(the “Lockbox”) and/or into a deposit account designated by Secured Party (the
“Pledged Account”) (which directions from Debtor shall instruct such makers and
such mortgagees to identify all such payments remitted to the Lockbox as being
payments to be deposited into the Pledged Account). Debtor shall then
immediately remit or deposit all such payments received by Debtor on or with
respect to the Pledged Notes and/or the Pledged Mortgages directly to the
Lockbox and/or into the Pledged Account in the identical form in which such
payment was made, whether by cash, check or otherwise (which remittances to the
Lockbox shall identify that they are to be deposited into the Pledged Account).
Debtor shall have no right to withdraw any funds out of the Lockbox or the
Pledged Account. All payments received by Secured Party on or with respect to
the Collateral (including, without limitation, all payments received on or with
respect to the Pledged Notes and/or the Pledged Mortgages and all amounts
deposited into the Pledged Account) will, unless otherwise agreed by Secured
Party in writing, be applied by Secured Party to the payment or prepayment of
the Secured Obligations in such manner and order as Secured Party may elect.

4. This Agreement shall not transfer to or impose upon Secured Party or subject
Secured Party to any of the obligations, duties, warranties, covenants,
undertakings or liabilities of Debtor to any person or entity under the terms of
any of the Pledged Notes and/or any of the Pledged Mortgages, and this Agreement
shall not affect, modify, relieve or release Debtor from any of its obligations,
duties, warranties, covenants, undertakings and/or liabilities under the terms
of any of the Pledged Notes and/or any of the Pledged Mortgages, it being
understood that, notwithstanding this Agreement, all of such obligations,
duties, warranties, covenants, undertakings and liabilities of Debtor under or
with respect to each of the Pledged Notes and each of the Pledged Mortgages
shall be and remain enforceable by the parties thereto against, and only
against, Debtor and not against Secured Party, it being further understood that
this Agreement is executed as security for the Secured Obligations, and that
Secured Party has not assumed and shall not be deemed to have assumed any of the
Pledged Notes and/or any of the Pledged Mortgages or any obligation, duty or
liability of Debtor thereunder.

5. Secured Party hereby agrees that, so long as no Event of Default under this
Agreement has occurred and is continuing, it will, upon the written request of
Debtor, release from the security interest created by this Agreement any Pledged
Note and the Pledged Mortgage securing such Pledged Note upon either (a) receipt
from Debtor in good funds (from funds other than payments on or with respect to
the Pledged Notes and/or the Pledged Mortgages and/or the proceeds of any of the
other Collateral) of an amount equal to then outstanding principal balance of
such Pledged Note together with all accrued and unpaid interest thereon or
(b) Debtor granting Secured Party a first priority perfected security interest
in and lien on (i) additional Eligible Pledged Note(s) with an aggregate
outstanding principal balance in an amount at least equal to the then
outstanding principal balance of the Pledged Note being released together with
all accrued and unpaid interest thereon and (ii) the additional Pledged
Mortgage(s) securing such additional Pledged Note(s), all pursuant to
documentation in form and substance satisfactory to Secured Party (including
delivery to Secured Party of the original additional Pledged Note(s) duly
endorsed to Secured Party and the original additional Pledged Mortgage(s)); and
upon receipt of such payment or such additional Collateral, as the case may be,
the Pledged Note being released and the Pledged Mortgage securing such Pledged
Note shall no longer be subject to this Agreement.

6. Debtor hereby represents and warrants to Secured Party that:

(a) Debtor is a corporation duly incorporated and validly existing under the
laws of the State of Florida. Debtor’s exact legal name is “Coast Bank of
Florida”. Debtor has not during the past five (5) years conducted business under
any name other than the name “Coast Bank of Florida.” Debtor is a registered
organization within the meaning of the Uniform Commercial Codes of the States of
Missouri or Florida;

(b) Debtor is the sole legal, equitable and beneficial owner of the Collateral
pledged under this Agreement free and clear of any and all liens, claims,
security interests, charges and/or encumbrances of any kind or nature whatsoever
and Debtor will defend the Collateral against all claims and demands of all
persons and entities at any time claiming the same or any interest therein;

(c) Debtor has all requisite corporate right, power and authority to (i) pledge,
assign, grant a security interest in, transfer and deliver the Collateral to
Secured Party in the manner hereby done or contemplated and (ii) execute,
deliver and perform all of its obligations under this Agreement;

 

- 2 -



--------------------------------------------------------------------------------

(d) this Agreement has been duly authorized, executed and delivered by Debtor
and constitutes the legal, valid and binding obligation of Debtor, enforceable
in accordance with its terms;

(e) no consent, approval, authorization or other order of, or any filing,
recording or registration with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity is
or will be required for (i) the execution, delivery and/or performance of this
Agreement by Debtor or the delivery by Debtor of the Collateral to Secured Party
as provided herein or (ii) the exercise by Secured Party of the collection or
other rights provided for in this Agreement or the remedies in respect of the
Collateral pursuant to this Agreement;

(f) the execution, delivery and performance by Debtor of this Agreement do not
and will not (i) violate any provision of the Articles of Incorporation of
By-Laws of Debtor or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to Debtor, (ii) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, document
or instrument to which Debtor is a party or by which Debtor or any of its
properties or assets may be bound or affected or (iii) result in or require the
creation or imposition of any mortgage, deed of trust, pledge, lien, security
interest or other charge or encumbrance of any nature upon or with respect to
any of the property or assets of Debtor (other than in favor of Secured Party as
provided for in this Agreement);

(g) Debtor’s chief executive office and principal place of business is located
at 1301 6th Avenue West, Suite 300, Bradenton, Florida 34205;

(h) upon the execution of this Agreement, Secured Party will have a valid and
enforceable security interest in the Collateral. Upon (i) either placing a
legend on each of the Pledged Notes or taking possession thereof, and (b) the
filing of a Uniform Commercial Code financing statement with the Florida Secured
Transaction Registry naming Debtor, as debtor and Secured Party, as secured
party and describing the Collateral, Secured Party’s security interest in the
Collateral will be perfected and have a first priority;

(i) none of the Pledged Notes has been amended, modified, extended, renewed,
restated, terminated, cancelled or released in any manner whatsoever and each of
the Pledged Notes is, on the date hereof, in full force and effect;

(j) none of the Pledged Mortgages has been amended, modified, extended, renewed,
restated, terminated, cancelled or released in any manner whatsoever and each of
the Pledged Mortgages is, on the date hereof, in full force and effect; and

(k) as of the date of this Agreement, the information contained in Exhibit A and
incorporated herein by reference is true, correct and complete.

7. Debtor hereby covenants and agrees that:

(a) except in the ordinary course of business prior to the occurrence of an
Event of Default and as long any such action does not cause any Pledged Note to
no longer be an Eligible Pledged Note, it will not, without the prior written
consent of Secured Party, (i) enter into any agreement amending, modifying,
extending, renewing, restating, terminating, canceling or releasing (in whole or
in part) any of the Pledged Notes and/or any of the Pledged Mortgages,
(ii) permit the amendment, modification, extension, renewal, restatement,
release or termination (in whole or in part) of any of the Pledged Notes and/or
any of the Pledged Mortgages, (iii) waive any default or event of default under,
or waive or consent to any departure from any of the terms, provisions,
conditions or covenants contained in, any of the Pledged Notes and/or any of the
Pledged Mortgages or (iv) waive any of its rights, remedies or benefits under
any of the Pledged Notes and/or any of the Pledged Mortgages;

(b) it will not (i) sell, assign or otherwise transfer or pledge any of the
Collateral or any interest therein or (ii) grant, create, incur or permit to
exist any other lien or encumbrance upon, or any other security interest in, any
of the Collateral or any interest therein;

(c) it will pay promptly when due all taxes and assessments on or with respect
to the Collateral or upon this Agreement or any of the Secured Obligations or
with respect to the perfection of any security interest or lien under this
Agreement;

 

- 3 -



--------------------------------------------------------------------------------

(d) it hereby irrevocably authorizes Secured Party at any time and from time to
time to file in any Uniform Commercial Code jurisdiction initial financing
statements and/or any amendments thereto which describe the Collateral and
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the applicable jurisdiction for the sufficiency or filing
office acceptance of any financing statement or amendment. Debtor also ratifies
its authorization for Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date of this Agreement;

(e) it will from time to time, at its own expense, execute and deliver to
Secured Party such agreements, documents and instruments and do such other acts
and things as may be necessary or as Secured Party may from time to time
reasonably request to establish and maintain a valid and perfected first
priority security interest in and lien on the Collateral in favor of Secured
Party to secure the payment of the Secured Obligations;

(f) it will reimburse Secured Party upon demand for (i) all costs and expenses
incident to perfecting, maintaining or terminating the security interest and
lien granted by this Agreement, including filing and recording fees and all
taxes and legal and other out-of-pocket fees and expenses paid or incurred by
Secured Party in connection with any of the foregoing and (ii) all costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred by Secured Party in seeking to collect or enforce any rights
under this Agreement or incurred by Secured Party in seeking to collect or
enforce any of the Secured Obligations, all of which costs and expenses shall
constitute a part of the Secured Obligations and be payable by Debtor to Secured
Party on demand;

(g) it will not change its type of organization, its jurisdiction of
organization or its name unless (i) it gives Secured Party at least thirty
(30) days prior written notice of the same and (ii) prior to making any such
change, Debtor executes (if necessary) and/or obtains and delivers to Secured
Party any and all additional financing statements and/or amendments thereto
and/or other agreements, documents or notices as may be required by Secured
Party;

(h) it will not change the location of its chief executive office unless (i) it
gives Secured Party at least thirty (30) days prior written notice of the same,
(ii) such new location is in the continental United States of America and
(iii) prior to making any such change, Debtor executes (if necessary) and/or
obtains and delivers to Secured Party any and all additional financing
statements and/or amendments thereto and/or other agreements, documents or
notices as may be required by Secured Party;

(i) it will notify Secured Party in writing immediately upon becoming aware of
the existence of any default or event of default under or within the meaning of
any of the Pledged Notes or any of the Pledged Mortgages; and

(j) it will not cause or permit any secured party to file any Uniform Commercial
Code financing statement naming Debtor as debtor which could include within the
collateral covered thereby any of the Pledged Notes, any of the Pledged
Mortgages, the Pledged Account and/or any of the other Collateral.

8. If any one or more of the following events (“Events of Default”) shall occur
and be continuing: (a) Debtor shall fail to make any payment of any principal
of, interest on or other amount due with respect to any of the Secured
Obligations when the same shall first become due and payable after taking into
account any applicable, notice, grace and cure periods, whether by reason of
demand, maturity, acceleration or otherwise; (b) Debtor shall fail to perform or
observe any other term, provision, covenant or agreement contained in this
Agreement and any such failure shall remain unremedied for more than thirty
(30) days after the earlier of (i) written notice of default is given to Debtor
by Secured Party or (ii) any officer of Debtor obtaining actual knowledge of
such failure; (c) any representation or warranty made by Debtor in this
Agreement shall prove to be untrue or incorrect in any material respect; (d) if
this Agreement shall at any time for any reason cease to be in full force and
effect or shall be declared to be null and void by a court of competent
jurisdiction, or if the validity or enforceability of this Agreement shall be
contested or denied by Debtor or if Debtor shall deny that it has any further
liability or obligation under this Agreement; (e) if any of the Pledged Notes
shall at any time for any reason cease to be in full force and effect or shall
be declared to be null and void by a court of competent jurisdiction, or if the
validity or enforceability of any of

 

- 4 -



--------------------------------------------------------------------------------

the Pledged Notes shall be contested or denied by any maker, or if any maker
shall deny that it, he or she has any further liability or obligation under any
of the Pledged Notes or if any maker shall fail to comply with or observe any of
the terms, provisions or conditions contained in any of the Pledged Notes
(provided, however, that none of such events shall constitute an Event of
Default if, within the earlier of (i) thirty (30) days after the occurrence of
the applicable event or (ii) the day on which Debtor requests another Advance
under the Revolving Credit Note, Debtor has either (A) paid Secured Party in
good funds (from funds other than payments on or with respect to such Pledged
Note and/or the related Pledged Mortgage) an amount equal to the Loan-to-Value
Percentage applicable to such Pledged Note or (B) pledged to Lender a
replacement Eligible Pledged Note (acceptable to Secured Party); (f) if any of
the Pledged Mortgages shall at any time for any reason cease to be in full force
and effect or shall be declared to be null and void by a court of competent
jurisdiction, or if the validity or enforceability of any of the Pledged
Mortgages shall be contested or denied by any mortgagee, or if any mortgagee
shall deny that it, he or she has any further liability or obligation under any
of the Pledged Mortgages or if any mortgagee shall fail to comply with or
observe any of the terms, provisions or conditions contained in any of the
Pledged Mortgages (provided, however, that none of such events shall constitute
an Event of Default if, within the earlier of (i) thirty (30) days after the
occurrence of the applicable event or (ii) the day on which Debtor requests
another Advance under the Revolving Credit Note, Debtor has either (A) paid
Secured Party in good funds (from funds other than payments on or with respect
to the related Pledged Note and/or such Pledged Mortgage) an amount equal to the
Loan-to-Value Percentage applicable to the related Pledged Note or (B) pledged
to Lender a replacement Eligible Pledged Note (acceptable to Secured Party);
(g) any “Event of Default” (as defined therein) shall occur under or within the
meaning of the Revolving Credit Note; or (h) any default or event of default
shall occur under or within the meaning of any other agreement, document or
instrument heretofore, now or hereafter executed by Debtor with or in favor of
Secured Party which is not cured within any applicable grace or cure period;
then Secured Party may, at its option, (1) declare any or all of the Secured
Obligations to be immediately due and payable, (2) appropriate and apply toward
the payment and discharge of any such Secured Obligations, moneys on deposit or
otherwise held by Secured Party for the account of, to the credit of or
belonging to Debtor, (3) notify any maker on any Pledged Note and/or any
mortgagor on any Pledged Mortgage to make all payments under the Pledged Notes
and the Pledged Mortgages directly to Secured Party and demand, collect, receipt
for, settle, compromise, adjust, sue for, foreclose and realize on the Pledged
Notes and the Pledged Mortgages and all amounts due under the Pledged Notes and
the Pledged Mortgages as Secured Party may determine, (4) sell or cause to be
sold any Collateral, (5) have transferred to or registered in the name of
Secured Party, or its nominee or nominees, any Collateral and thereafter to
exercise all rights with respect thereto as the absolute owner thereof, without
notice or liability to Debtor, except to account for money or property actually
received by Secured Party; provided, however, that Secured Party may treat all
cash proceeds as additional Collateral and such proceeds need not be applied to
the reduction of the Secured Obligations unless Secured Party so elects, (6) in
Secured Party’s name, or in the name of Debtor, demand, sue for, collect and
receive money or other property which may at any time be payable or receivable
on account of or in exchange for any of the Collateral, or make any compromise
or settlement that Secured Party considers desirable with respect thereto or
renew or extend the time of payment or otherwise modify the terms of any
obligation included in the Collateral; provided, however, that it is expressly
agreed that Secured Party shall not be obligated to take any step to preserve
rights against prior parties on any of the Collateral, and that reasonable care
of the Collateral shall not include the taking of any such step, (7) foreclose
any lien and/or security interest included in the Collateral and become the
purchaser of the property constituting the Collateral without thereby affecting
any of the Secured Obligations, and (8) exercise any or all of the rights and
remedies of a secured party under the Uniform Commercial Code of Missouri, as
from time to time amended (the “Missouri UCC”), or other applicable law. Any
sale of Collateral may be made without demand of performance and any requirement
of the Missouri UCC for reasonable notice to Debtor shall be met if such notice
is mailed, postage prepaid, to Debtor at its address as it appears herein or as
last shown on the records of Secured Party at least five (5) business days
before the time of sale, disposition or other event giving rise to the notice.
Debtor acknowledges and agrees that it shall be reasonable for Secured Party to
sell the Collateral on credit for present or future delivery without any
assumption of any credit risk. In case of a public sale, notice published by
Secured Party for ten (10) days in a newspaper of general circulation in St.
Louis, Missouri shall be sufficient. The proceeds of any sale, or sales, of
Collateral shall be applied by Secured Party in the following order: (a) to
expenses, including reasonable attorneys’ fees and expenses, arising from the
enforcement of any of the provisions hereof, or of the Secured Obligations or of
any actual or attempted sale; (b) to the payment or the reduction of any of the
Secured Obligations with the right of Secured Party to distribute or allocate
such proceeds in such order and manner as Secured Party shall elect, and its
determination with respect to such allocation shall be conclusive; and (c) to
the payment of any surplus remaining after payment of the amounts mentioned, to
Debtor or to whomsoever may be lawfully entitled thereto. If any deficiency
arises upon any such sale or sales Debtor agrees to pay the amount of such
deficiency promptly upon demand with interest at the highest post-maturity rate
set forth in the Revolving Credit Note. Notwithstanding that Secured Party may
continue to hold the Collateral and regardless of the value thereof, Debtor
shall be and remain liable for the payment in full of the principal of and
interest on any balance of the Secured Obligations and expenses at any time
unpaid.

 

- 5 -



--------------------------------------------------------------------------------

9. Upon the occurrence and during the continuation of any Event of Default under
this Agreement, Secured Party may exercise all rights under the Pledged Notes
and/or the Pledged Mortgages as are available to Debtor thereunder or under
applicable law, including without limitation, collection and enforcement of all
amounts due or payable thereunder, rights of inspection, notification, demand
for payment, acceleration, suit to enforce payment, foreclosure and disposition
of collateral and other rights and remedies as may be allowed from time to time
by the Pledged Notes and/or the Pledged Mortgages and applicable law. Secured
Party may take any one or more of such actions in its own name or in Debtor’s
name, as Secured Party may determine in its discretion. Debtor hereby grants to
Secured Party a special power of attorney (which shall be irrevocable, coupled
with an interest and with power of substitution) to exercise any and all of such
rights and take any and all such actions (including, without limitation,
compromise and settlement) under the Pledged Notes and/or the Pledged Mortgages,
in Debtor’s name, as Secured Party in its discretion may determine, with the
same force and effect as if such action was taken directly by Debtor, and any
person or entity hereby is authorized to rely on the provisions of this
paragraph in making payments to Secured Party for Debtor’s account.

10. Secured Party shall have no duties or obligations with respect to the
Collateral except that while the Collateral is in Secured Party’s possession,
Secured Party’s obligation with respect to the same shall be limited to
exercising reasonable care to preserve the physical condition of the same.
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if it takes such action for
that purpose as Debtor requests in writing, but failure of Secured Party to
comply with any such request shall not of itself be deemed a failure to exercise
reasonable care, and no failure of Secured Party to preserve or protect any
rights with respect to such Collateral against prior parties, or to do any act
with respect to the preservation of such Collateral not so requested by Debtor,
shall be deemed a failure to exercise reasonable care in the custody or
preservation of such Collateral.

11. At any time, whether prior to or after the occurrence of any Event of
Default under this Agreement, Secured Party may, at its option, but shall not be
obligated to, surrender or deliver, without further liability on the part of
Secured Party to account therefor, all or any part of the Collateral to or upon
the written order of Debtor, permit substitutions therefor or additions thereto,
and accept the receipt of Debtor for any Collateral, or proceeds thereof, which
receipt shall be a full and complete discharge of Secured Party with respect to
the Collateral so delivered and proceeds so paid.

12. The rights and powers of Secured Party under this Agreement (a) are
cumulative and do not exclude any other right which Secured Party may have
independent of this Agreement; and (b) may be exercised or not exercised at the
discretion of Secured Party (i) without regard to any rights of Debtor,
(ii) without forfeiture or waiver because of any delay in the exercise thereof,
(iii) without imposing any liability on Secured Party for so exercising or
failing to exercise, and (iv) in the event of a single or partial exercise
thereof, without precluding further exercise thereof.

13. No delay or omission on the part of Secured Party in exercising any right or
remedy under this Agreement shall operate as a waiver of such right or remedy or
of any other right or remedy under this Agreement and no waiver shall be
construed as a bar to or waiver of any right or remedy in the future. In the
event any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

14. Debtor agrees to do such further acts and things and to execute and deliver
such additional conveyances, assignments, agreements and instruments as Secured
Party may at any time reasonably request in connection with the administration
or enforcement of this Agreement or related to the Collateral or any part
thereof or in order to better assure and confirm to Secured Party its rights,
powers and remedies under this Agreement. Effective upon the occurrence of and
during the continuance of an Event of Default, Debtor hereby makes, constitutes
and appoints Secured Party the true and lawful agent and attorney-in-fact of
Debtor with full power of substitution to execute, endorse and deliver such
agreements, documents and instruments and to take such other action in the name
and on behalf of Debtor as may be necessary or appropriate to carry out the
intent of this Agreement, including, without limitation, the grant of the
security interest and lien granted under this Agreement, and to perfect and
protect the security interest and lien granted to Secured Party in respect of
the Collateral and Secured Party’s rights created under this Agreement, which
power of attorney is irrevocable during the term of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

15. Secured Party shall not be required to marshal any present or future
collateral security (including, without limitation, this Agreement and the
Collateral) for, or other assurances of payment of, any or all of the Secured
Obligations or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies under this
Agreement and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising. To the extent not prohibited by applicable law,
Debtor hereby agrees that it will not invoke any law relating to the marshalling
of collateral which might cause delay in or impede the enforcement of any of
Secured Party’s rights and/or remedies under this Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
extent not prohibited by applicable law, Debtor hereby irrevocably waives the
benefits of all such laws.

16. Except as otherwise specified in this Agreement, any notice, request,
demand, consent or other communication under this Agreement shall be in writing
and delivered in person or sent by telecopy, recognized overnight courier or
registered or certified mail, return receipt requested and postage prepaid, if
to Debtor at 1301 6th Avenue West, Suite 300, Bradenton, Florida 34205,
Attention: Anne V. Lee, (941) 795-6161 (FAX), or if to Secured Party at c/o
First Bank, 11901 Olive Boulevard, Creve Coeur, Missouri 63141, Attention: Dan
Jasper, Telecopy No. (314) 995-8770, or at such other address or telecopy number
as either party may from time to time designate as its address or telecopy
number for communications under this Agreement by notice so given. Such notices
shall be deemed effective on the day on which delivered or sent if delivered in
person or sent by telecopy (with answerback confirmation received), on the first
(1st) business day after the day on which sent, if sent by recognized overnight
courier or on the third (3rd) business day after the day on which mailed, if
sent by registered or certified mail.

17. It is the intention of the parties hereto that this Agreement is entered
into pursuant to the provisions of the Missouri UCC. Any applicable provisions
of the Missouri UCC, not specifically included herein, shall be deemed a part of
this Agreement in the same manner as if set forth herein at length; and any
provisions of this Agreement that might in any manner be in conflict with any
provision of the Missouri UCC shall be deemed to be modified so as not to be
inconsistent with the Missouri UCC. In all respects this Agreement and all
transactions, assignments and transfers hereunder, and all the rights of the
parties, shall be governed as to validity, construction, enforcement and in all
other respects by the substantive laws of the State of Missouri (without
reference to conflict of law principles); provided, however, that the
perfection, the effect of the perfection or non-perfection and the priority of
the security interests and liens created by this Agreement shall in all respects
be governed, construed, applied and enforced in accordance with the substantive
laws of the applicable jurisdiction. To the extent any provision of this
Agreement is not enforceable under applicable law, such provision shall be
deemed null and void and shall have no effect on the remaining portions of this
Agreement.

18. This Agreement shall inure to the benefit of Secured Party and its
successors and assigns (including, without limitation, any assignees of any of
the Secured Obligations) and shall be binding upon Debtor and its successors and
assigns; provided, however, that Debtor may not assign, transfer or delegate any
of its rights, obligations or duties under this Agreement without the prior
written consent of Secured Party.

19. This Agreement shall continue in full force and effect and the security
interests and liens granted hereby and all of the representations, warranties,
covenants and agreements of Debtor hereunder and all of the terms, conditions
and provisions hereof relating thereto shall continue to be fully operative
until such time as (a) Debtor shall have paid or caused to be paid, or otherwise
discharged, all of the Secured Obligations, (b) no letters of credit issued by
Secured Party for the account and/or upon the application of Debtor shall remain
outstanding and (c) there shall be no remaining commitment or obligation of
Secured Party to advance funds, make loans or extend credit to Debtor. If claim
is ever made on Secured Party for repayment or recovery of any amount or amounts
received by Secured Party in payment or on account of any of the Secured
Obligations (including payment under a guaranty or from application of
collateral) and Secured Party repays all or part of said amount by reason of
(a) any judgment, decree or order of any court or administrative body having
jurisdiction over Secured Party or any property or assets of Secured Party or
(b) any settlement or compromise of any such claim effected by Secured Party
with any such claimant (including, without limitation, Debtor), then and in such
event Debtor agrees that any such judgment, decree, order, settlement or
compromise shall be binding on Debtor, notwithstanding any cancellation of any
note or other instrument or agreement evidencing such Secured Obligations or of
this Agreement, and this Agreement shall continue to be effective or be
reinstated, as the case may be, and shall secure the payment of the amount so
repaid or recovered to the same extent as if such amount

 

- 7 -



--------------------------------------------------------------------------------

had never originally been received by Secured Party. This Agreement shall
continue to be effective or be reinstated, as the case may be, if (a) at any
time any payment of any of the Secured Obligations is rescinded or must
otherwise be returned by Secured Party upon the insolvency, bankruptcy or
reorganization of Debtor or otherwise, all as though such payment had not been
made or (b) this Agreement is released in consideration of a payment of money or
transfer of property or grant of a security interest by Debtor or any other
person or entity and such payment, transfer or grant is rescinded or must
otherwise be returned by Secured Party upon the insolvency, bankruptcy or
reorganization of such person or entity or otherwise, all as though such
payment, transfer or grant had not been made. Upon payment in full by Debtor of
all Secured Obligations, Secured Party will deliver to Debtor any original
Pledged Notes and related instruments that were previously delivered to Secured
Party.

20. All terms defined in the Missouri UCC and used in this Agreement shall have
the same definitions herein as specified therein. However, if a term is defined
in Article 9 of the Missouri UCC differently than in another Article of the
Missouri UCC, then the term shall have the meaning specified in Article 9 of the
Missouri UCC.

21. DEBTOR HEREBY IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY MISSOURI STATE COURT SITTING IN ST. LOUIS COUNTY, MISSOURI OR ANY UNITED
STATES OF AMERICA COURT SITTING IN THE EASTERN DISTRICT OF MISSOURI, EASTERN
DIVISION, AS SECURED PARTY MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, (B) AGREES THAT ALL CLAIMS IN RESPECT TO
ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH
COURTS, (C) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
DEBTOR MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT, (D) WAIVES ANY CLAIM THAT SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND (E) WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH
DEBTOR MAY NOW OR HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT
DOMICILES. DEBTOR (AND BY ITS ACCEPTANCE HEREOF, SECURED PARTY) IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION IN WHICH DEBTOR AND
SECURED PARTY ARE PARTIES RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT.

This Agreement executed by Debtor as of August 17, 2007.

(SIGNATURES ON FOLLOWING PAGE)

 

- 8 -



--------------------------------------------------------------------------------

SIGNATURE PAGE-

COLLATERAL PLEDGE AGREEMENT

 

Debtor:

COAST BANK OF FLORIDA

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged by and agreed to by Secured Party as of August 17, 2007:

Secured Party:

FIRST BANKS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

(List of Pledged Notes and Pledged Mortgages)